DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.
Response to Amendment
As to the amended claims received on 12/8/21, and the examiners amendment below, the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Bird on 5/11/22.
  
The claims have been amended.  A complete listing follows:

1.	(Currently Amended):  A controlling method of a preprocessing apparatus for preprocessing of one or more samples in preparation for sample analysis, wherein
the preprocessing apparatus comprises:
	a preprocessing container which is prepared for each sample of the one or more samples and includes a separation device and a collecting container, 
	a carrying mechanism, which includes a holding part configured to hold the separation device and the collecting container of the preprocessing container individually, the carrying mechanism carrying the separation device and the collecting container individually by moving the holding part;
	a preprocessing-container setting part configured to set the preprocessing container in a position on a path of the holding part;
	a plurality of stirring ports, each having a stirring mechanism, configured to receive the separation device from the holding part of the carrying mechanism and provided for executing a stirring processing to the separation device,
	a plurality of filtration ports configured to receive the collecting device from the holding part of the carrying mechanism and provided for executing a filtration processing which is a process to extract the sample from the separation device which is set on the collecting container to the collecting container,
wherein the separation device has a pre-extraction internal space containing the sample, and includes a separation agent or a separation membrane for separating a specific component in the sample from the sample in the pre-extraction internal space, and an extraction outlet provided below the separation agent or the separation membrane, through which the sample in the pre-extraction internal space is extracted,
wherein the controlling method comprises:
	determining the preprocessing procedure to be executed to each sample based on analysis items for each sample previously designated by an analyst;
	controlling preprocessing performed in each of the plurality of stirring ports and the plurality of filtration ports;
	controlling availability of each of the plurality of stirring ports and the plurality of filtration ports by remembering the plurality of stirring ports and the plurality of filtration ports that have received the separation device or collecting container of the preprocessing container or by using sensors provided to each of the plurality of stirring ports and the plurality of filtration ports that senses presence of the separation device or collecting container of the preprocessing container within the respective stirring ports and the respective filtration ports;
	wherein the preprocessing procedure to be executed to each sample is including the filtration processing and the stirring processing,
wherein the controlling method further comprises:
	checking availability of the plurality of stirring ports,
	setting the separation device containing the sample in one of the plurality of stirring ports based on a determination that the one of the stirring ports is available;
	executing the stirring processing to the separation device set in the one of the stirring ports;
	whileone of the filtration ports is available;
	after the stirring processing to the separation device is completed, setting the separation device, to which the stirring processing has been executed, on the collecting container set in the one of the filtration ports, and executing the filtration processing by applying negative pressure to the sample in the separation device set on the collecting container so that the sample is extracted from the separation device to the collecting container.

2.	(Previously Presented): The controlling method according to claim 1, the preprocessing apparatus further comprising:
a pressure applying device used for applying a pressure to the sample in the preprocessing container set in a filtration port of the plurality of filtration ports so that the sample in the separation device set in the filtration port is extracted to form the extracted sample to be provided from the extraction outlet to the collecting container through the separation agent or the separation membrane.

3.	(Previously Presented):  The controlling method according to claim 2, wherein
each of the separation device and the collecting container includes a flange part which is a circumferential expansion of an outer circumferential surface, and 
the carrying mechanism is configured to carry the separation device and the collecting container with the holding part being engaged with the flange part of each of the separation device and the collecting container and with the separation device and the collecting container being carried separately by the holding part.

4.  	(Canceled).

5.	(Currently Amended):  The controlling method according to claim 2, wherein
each stirring mechanism is used for causing the separation device set in each of the plurality of stirring ports to periodically move in a horizontal plane, to stir the sample in the separation device.

6.	(Previously Presented):  The controlling method according to claim 5, wherein each stirring mechanism is provided individually for each stirring port of the plurality of stirring ports, respectively.

7.	(Previously Presented):  The controlling method according to claim 2, the preprocessing apparatus further comprises
a sample transfer part which includes a transfer port for receiving the collecting container containing the extracted sample which is provided from the separation device, and a port moving mechanism for moving the transfer port towards an outside of the preprocessing apparatus to an end portion of the sample transfer part, the sample transfer part placing the collecting container at the end portion of the sample transfer part by moving the transfer port, in which the collecting container is set, towards the outside of the preprocessing apparatus.

8.	(Previously Presented): The controlling method according to claim 2, the preprocessing apparatus further comprises
a drying/solidifying mechanism, which is configured to blow a drying/solidifying gas, serving as a third type of the preprocessing devices for individually supplying a drying/solidifying gas to the collecting container set in the filtration port, wherein
the third type of the preprocessing devices is configured to perform, after extraction processing is performed on the sample to form the extracted sample which is required to be dried and solidified, drying/solidifying processing in which the drying/solidifying gas is blown to the extracted sample in the collecting container.

9.	(Previously Presented): The controlling method according to claim 8, wherein
the drying/solidifying mechanism comprises a plurality of drying/solidifying-gas supply nozzles so as to have a drying/solidifying-gas supply nozzle of the plurality of drying/solidifying-gas supply nozzles provided to each of the filtration ports, respectively, each of the plurality of drying/solidifying-gas supply nozzles spouting a drying/solidifying gas from a tip, wherein
the third type of the preprocessing devices is configured to perform drying/solidifying processing in which the carrying mechanism places the drying/solidifying-gas supply nozzle in an opening in an upper surface of the collecting container in the corresponding filtration port, and a drying/solidifying gas is blown to the extracted sample in the collecting container from the tip of the drying/solidifying-gas supply nozzle.

10.	(Previously Presented):  The controlling method according to claim 1, the preprocessing apparatus further comprises:
a dispensation port, provided in a position on the path of the holding part, configured to receive the separation device from the holding part of the carrying mechanism;
a sample setting part configured to hold a plurality of sample containers each containing a bulk sample of one or more bulk samples and place a desired sample container in a predetermined sampling position by moving the plurality of sample containers in a horizontal plane; and
a sampling part configured to suck a portion of a bulk sample as the sample from one of the plurality of the sample containers is placed in the sampling position, and dispenses the sample to the separation device set in the dispensation port.

11.	(Previously Presented):  The controlling method according to claim 10, wherein
the sampling part includes a sampling arm configured to hold a nozzle, sucking and dispensing the sample, on an end of the sampling arm, 
the sampling arm is connected to a vertical shaft at a base end of the sampling arm, and
the sampling arm rotates about the vertical shaft in a horizontal plane to move the nozzle in such a manner that the nozzle makes an arc-shaped path.

12.	(Previously Presented):  The controlling method according to claim 10,  the preprocessing apparatus further comprises:
a reagent setting part configured to hold a plurality of reagent containers each containing a bulk reagent to be added to each of the respective one or more samples; 
a reagent arm that is configured to place a desired reagent container in a predetermined reagent taking position by moving the reagent containers in a horizontal plane; and
a reagent addition part configured to suck a portion of a reagent as the reagent from a reagent container placed in the predetermined reagent taking position, and dispenses the reagent to the separation device set in the dispensation port.

13.	(Previously Presented):  The controlling method according to claim 12, wherein
the reagent addition part includes the reagent arm configured to hold a nozzle, sucking and dispensing the reagent, on an end of the reagent arm, 
the reagent arm is connected to a vertical shaft at a base end of the reagent arm, and 
the reagent arm rotates about the vertical shaft in a horizontal plane to move the nozzle in such a manner that the nozzle makes an arc-shaped path.

14.	(Previously Presented):  The controlling method according to claim 1, wherein
the carrying mechanism includes a carrying arm which includes the holding part on an end of the carrying arm, 
the carrying arm is connected to a vertical shaft at a base end of the carrying arm, and
the carrying arm rotates about the vertical shaft in a horizontal plane to move the holding part in such a manner that the holding part makes an arc-shaped path.


Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a controlling method of a preprocessing apparatus for preprocessing of one or more samples in preparation for sample analysis, wherein the preprocessing apparatus has a preprocessing container which is prepared for each sample of the one or more samples and includes a separation device and a collecting container, a carrying mechanism, which includes a holding part configured to hold the separation device and the collecting container of the preprocessing container individually, the carrying mechanism carrying the separation device and the collecting container individually by moving the holding part; a preprocessing-container setting part configured to set the preprocessing container in a position on a path of the holding part; a plurality of stirring ports, each having a stirring mechanism, configured to receive the separation device from the holding part of the carrying mechanism and provided for executing a stirring processing to the separation device, a plurality of filtration ports configured to receive the collecting device from the holding part of the carrying mechanism and provided for executing a filtration processing which is a process to extract the sample from the separation device which is set on the collecting container to the collecting container, wherein the separation device has a pre-extraction internal space containing the sample, and includes a separation agent or a separation membrane for separating a specific component in the sample from the sample in the pre-extraction internal space, and an extraction outlet provided below the separation agent or the separation membrane, through which the sample in the pre-extraction internal space is extracted, and wherein the controlling method comprises: determining the preprocessing procedure to be executed to each sample based on analysis items for each sample previously designated by an analyst; controlling preprocessing performed in each of the plurality of stirring ports and the plurality of filtration ports; controlling availability of each of the plurality of stirring ports and the plurality of filtration ports by remembering the plurality of stirring ports and the plurality of filtration ports that have received the separation device or collecting container of the preprocessing container or by using sensors provided to each of the plurality of stirring ports and the plurality of filtration ports that senses presence of the separation device or collecting container of the preprocessing container within the respective stirring ports and the respective filtration ports; wherein the preprocessing procedure to be executed to each sample is including the filtration processing and the stirring processing, wherein the controlling method further comprises: checking availability of the plurality of stirring ports, setting the separation device containing the sample in one of the plurality of stirring ports based on a determination that the one of the stirring ports is available; executing the stirring processing to the separation device set in the one of the stirring ports; while the stirring processing to the separation device is executed, checking availability of the plurality of filtration ports and setting the collecting container in one of the plurality of filtration ports based on a determination that the one of the filtration ports is available; after the stirring processing to the separation device is completed, setting the separation device, to which the stirring processing has been executed, on the collecting container set in the one of the filtration ports, and executing the filtration processing by applying negative pressure to the sample in the separation device set on the collecting container so that the sample is extracted from the separation device to the collecting container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798